               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
______________________________________________________________

HOLLY TINDALL,                  )
                                )
     Plaintiff,                 )
                                )
v.
                                )     No. 17-2204-TMP
NANCY A. BERRYHILL, ACTING      )
COMMISSIONER OF SOCIAL          )
SECURITY,                       )
                                )
     Defendant.                 )
 ______________________________________________________________

           ORDER AFFIRMING THE COMMISSIONER’S DECISION
 ______________________________________________________________

     Before the court is plaintiff Holly Tindall’s appeal from a

final   decision        of    the    Commissioner      of   Social   Security

(“Commissioner”) denying her application for disability insurance

benefits and Supplemental Security Income (“SSI”) under Titles II

and XVI of the Social Security Act (“Act”), 42 U.S.C. §§ 401-434,

1381-1385.     (ECF No. 1.)           The parties have consented to the

jurisdiction of the United States magistrate judge pursuant to 28

U.S.C. § 636(c).         (ECF No. 8.)     For the following reasons, the

Commissioner’s decision is affirmed.

                             I.     FINDINGS OF FACT

     Tindall applied for disability insurance benefits on November

12, 2012, and SSI on May 13, 2013, with an alleged onset date of

June 13, 2012.          (R. 172-73; 166-71.)        The claims were denied

initially    and   on    reconsideration.      (R.     68-69;   99-100.)   At

Tindall’s request, an Administrative Law Judge (“ALJ”) held a
hearing and issued a written decision.            (R. 14-30.)     It appears

that at the hearing before the ALJ, Tindall initially was sworn in

to   testify    and   answered     several     questions.      However,     she

experienced a spasm, at which point the ALJ stopped the hearing so

that she could receive medical attention.          (R. 37-38.)   The hearing

resumed later that day.          The ALJ noted that Tindall had already

given a “significant amount of information,” so Tindall’s mother

was sworn in and testified.           (R. 38.)      At the close of this

testimony, Tindall’s attorney requested two weeks of additional

time to file a supplemental brief describing Tindall’s medication

and side effects, noting Tindall was “unable to testify to the

fullest.”       (R.    46-47.)       Tindall    subsequently     provided    a

supplemental brief to the ALJ, including, inter alia, a description

of the medications she was taking and an affidavit describing “what

she would have testified to had she not had the spasm.”            (R. 233.)

        In her written decision, the ALJ first found that Tindall had

not engaged in substantial gainful activity since the alleged onset

date.     (R. 19.)    Second, the ALJ determined that Tindall had the

following severe impairments: history of treatment for muscle spasm

and possible autonomic system dysfunction.           (R. 19.)     Third, the

ALJ determined Tindall did not have an impairment or combination of

impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix

1.   (R. 20.)    Fourth, the ALJ determined that Tindall retained the

                                     -2-
residual functional capacity (“RFC”) to perform medium work as

defined in 20 CFR §§ 404.1567(c) and 416.967(c).        (R. 20.)    The ALJ

found that Tindall could perform past relevant work as a store

clerk because this work does not require the performance of work-

related activities precluded by her RFC.      (R. 25.)     Thus, the ALJ

determined that Tindall was not disabled.           (R. 25.)    The Social

Security Administration’s (“SSA”) Appeals Council denied Tindall’s

request for review, making the ALJ’s decision the final decision of

the Commissioner.    (R. 1.)

     Tindall filed the instant action on March 21, 2017, seeking

reversal and remand of the Commissioner’s decision.            (ECF No. 1.)

Tindall argues that the ALJ erred by failing to allow her to

testify further regarding her past relevant work, medical problems

and how they impacted her work, treating sources, care, and her

pain, duration, intensity, medications, and side effects.          (ECF No.

22 at 8.)   As previously stated, Tindall had to be removed from the

hearing due to a spasm, but her attorney submitted a supplemental

brief and affidavit which described what she would have testified

to at the hearing.

                       II.     CONCLUSIONS OF LAW

A.   Standard of Review

     Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party.         “The court shall have

                                    -3-
power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”           42 U.S.C. § 405(g).            Judicial review of

the    Commissioner’s      decision      is     limited     to    whether   there       is

substantial evidence to support the decision and whether the

Commissioner used the proper legal criteria in making the decision.

Id.; Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir.

2015); Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v.

Comm’r      of    Soc.   Sec.,    486    F.3d     234,    241     (6th   Cir.   2007).

Substantial evidence is more than a scintilla of evidence but less

than    a   preponderance,       and    is    “such      relevant    evidence      as   a

reasonable mind might accept as adequate to support a conclusion.”

Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 535 (6th Cir.

1981) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In   determining     whether      substantial       evidence      exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’”        Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).          If   substantial      evidence    is     found     to   support    the

Commissioner’s        decision,     however,      the    court    must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.”              Barker v. Shalala, 40 F.3d 789, 794

                                          -4-
(6th Cir. 1994) (quoting Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)).      Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility.    Ulman v. Comm’r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506, 509

(6th Cir. 2007)).     Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations, and to resolve material conflicts in the testimony.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997);

Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990); Kiner v.

Colvin, No. 12-2254-JDT, 2015 WL 1295675, at *1 (W.D. Tenn. Mar.

23, 2015).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful   activity   by   reason   of   any   medically

determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for

a continuous period of not less than 12 months.”         42 U.S.C. §

423(d)(1).    Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work. For purposes
                                -5-
       of the preceding sentence (with respect to any
       individual), “work which exists in the national economy”
       means work which exists in significant numbers either in
       the region where such individual lives or in several
       regions of the country.

Under    the   Act,   the   claimant    bears      the    ultimate    burden   of

establishing an entitlement to benefits.            Oliver v. Comm’r of Soc.

Sec., 415 F. App’x 681, 682 (6th Cir. 2011).              The initial burden is

on the claimant to prove she has a disability as defined by the

Act.     Siebert v. Comm’r of Soc. Sec., 105 F. App’x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec’y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990).    If the claimant is able to do so, the burden then shifts to

the    Commissioner   to    demonstrate      the    existence    of    available

employment     compatible     with     the    claimant’s       disability      and

background.    Born, 923 F.2d at 1173; see also Griffith v. Comm’r of

Soc. Sec., 582 F. App’x 555, 559 (6th Cir. 2014).

       Entitlement to social security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations.     See 20 C.F.R. §§ 404.1520 & 416.920.                 First, the

claimant must not be engaged in substantial gainful activity.                  See

20 C.F.R. §§ 404.1520(b) & 416.920(b).             Second, a finding must be

made that the claimant suffers from a severe impairment.               20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii).               In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

                                       -6-
Social    Security      Regulations.       See    20    C.F.R.   §§   404.1520(d),

404.1525, 404.1526.        If the impairment satisfies the criteria for a

listed impairment, the claimant is considered to be disabled.                   On

the other hand, if the claimant’s impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work.         See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e).     If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id.   But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers    in     the     national     economy.           See    20    C.F.R.   §§

404.1520(a)(4)(v),        404.1520(g)(1),        416.960(c)(1)-(2).       Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis.                 20 C.F.R. §

404.1520(a)(4).

C.    Whether Tindall was Afforded a Full and Fair Hearing

      While     the     claimant   bears     the       burden    of   establishing

disability, see 20 C.F.R. § 404.1512(a), the ALJ is responsible for

developing a complete medical history and considering the evidence

in making a disability determination.               20 C.F.R. §§ 404.1512(b),

416.913(b); Strang v. Comm’r of Soc. Sec., 611 F. App’x 271, 275-76

(6th Cir. 2015).          This includes obtaining statements from the

                                       -7-
claimant herself.       See 20 C.F.R. §§ 404.1513(a)(4); 416.913(b).

Such evidence may be obtained “either directly from the [claimant]

or indirectly, such as from forms we receive and our administrative

records.”     Id.    An ALJ abuses her discretion when she fails to

conduct a full and fair hearing, which may occur when the claimant

is not allowed to testify.           See SSR 13-1p, 2013 WL 633939, at *3

(Jan. 29, 2013).      But the ALJ determines the subject and scope of

the claimant’s testimony, and how and when the claimant will

testify at the hearing.        HALLEX I-2-6-60(A).

     Tindall’s entire argument is that the “transcript of the very

limited hearing” establishes an abuse of discretion and warrants

remand.     The record belies this claim.            Tindall appeared at the

hearing; she was not forbidden or denied from testifying at all.

See SSR 13-1p, 2013 WL 633939, at *3.           Tindall was able to answer

numerous questions, including identifying her age, education, work

history, and medical records.          (R. 32-38.)     While it is true that

Tindall was not able to submit her full testimony in person due to

experiencing    a    spasm,    the   ALJ   granted    leave   to   submit   such

testimony in writing, specifically noting that Tindall could submit

“whatever medical evidence or documentation or whatever else you

need to add.”       (R. 48.)    Such information was later provided and

considered by the ALJ in making the disability determination.               This

decision was within the ALJ’s discretion.                 See 20 C.F.R. §§

404.1513(a)(4), 416.913(b); HALLEX I-2-6-60(A).               Tindall does not

                                       -8-
otherwise describe how she was deprived of a full and fair hearing

or identify any legal error such that remand would be appropriate.

Nor does Tindall identify how providing additional testimony in

person, as opposed to through an affidavit, would have benefitted

her, or how she was prejudiced by such decision.                    It would be

inappropriate      to   reverse    and   remand   where,     as   here,    the   ALJ

complied with the regulations, did not abuse her discretion, and

the specifically granted Tindall the additional relief she sought.

     While Tindall’s complaint makes a passing reference to a

denial of due process, her brief does not raise this argument.                    To

the extent she intends to assert a due process challenge, however,

such argument likewise fails.            “An applicant for Social Security

benefits     has   a    Fifth    Amendment     property     interest      in   those

benefits.”     Watters v. Comm’r of Soc. Sec. Admin., 530 F. App’x

419, 424 (6th Cir. 2013) (citing Flatford v. Chater, 93 F.3d 1296,

1304–05 (6th Cir. 1996); see also Richardson v. Perales, 402 U.S.

389, 401–02 (1971)).            Due process requires that a claimant's

hearing be “fundamentally fair.”           Perales, 402 U.S. at 401–02.           A

due process claim is evaluated using three factors: “(1) ‘the

private interest that will be affected by the official action’; (2)

‘the risk of an erroneous deprivation of such interest through the

procedures used, and the probable value, if any, of additional or

substitute    procedural        safeguards’;    and   (3)    ‘the   Government's

interest, including the function involved and the fiscal and

                                         -9-
administrative burdens that the additional or substitute procedural

requirement would entail.’”        Watters, 530 F. App’x at 425 (quoting

Flatford, 93 F.3d at 1306).

     The ALJ here granted Tindall additional time to supplement the

record, to allow her to submit additional testimony in the form of

an affidavit.      Tindall does not articulate how additional process

would have aided her in presenting her case.                See id.    Tindall

specifically requested and was granted relief in the form of

submitting additional records and an affidavit.             And Tindall does

not identify, with any level of specificity, how she was prejudiced

by the ALJ’s decision to accept a written affidavit in lieu of in-

person testimony, i.e., she does not identify an evidentiary gap

resulting in unfairness or clear prejudice.                 See Spurlock v.

Colvin, No. 4:15-CV-330-LSC, 2016 WL 1580350, at *4 (N.D. Ala. Apr.

20, 2016) (citing Kelley v. Heckler, 761 F. 2d 1538, 1540 (11th

Cir. 1985); Smith v. Schweiker, 677 F.2d 826, 830 (11th Cir.

1982)).   Accordingly, the court declines to find that Tindall’s due

process rights were violated.

     The court has previously found that the ALJ did not abuse her

discretion   and    thus    did   not    violate   any   agency   regulations.

However, even if she did, any such error would be harmless based on

the above analysis.        See Strang, 611 F. App’x at 275; Derocher v.

Comm’r of Soc. Sec., No. 17-11858, 2018 WL 4496529, at *13 (E.D.

Mich. Aug. 31, 2018).         Tindall does not otherwise identify any

                                        -10-
error such that remand would be appropriate.   Having reviewed the

ALJ’s decision, no legal error is apparent, and the decision

appears to be otherwise supported by substantial evidence.

                         III. CONCLUSION

     For these reasons, the Commissioner’s decision is AFFIRMED.

     IT IS SO ORDERED.


                                  s/ Tu M. Pham
                                  TU M. PHAM
                                  United States Magistrate Judge

                                  March 19, 2019
                                  Date




                              -11-
